United States Court of Appeals
                                                                          Fifth Circuit
                                                                        F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                          June 10, 2004

                                                                   Charles R. Fulbruge III
                               No. 03-60726                                Clerk
                             Summary Calendar


      OLANREWAJU OLAYINKA AJAYI, also known as Michael George,

                                                                   Petitioner,

                                   versus

                 JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                                                   Respondent.

                         --------------------
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                          BIA No. A26 542 823
                         --------------------

Before SMITH, DUHÉ, and WIENER, Circuit Judges.

PER CURIAM:1

      Olanrewaju Olayinka Ajayi petitions for review of an order of

the Board of Immigration Appeals (BIA) affirming the decision of

the   immigration    judge’s     denial     of   asylum,    withholding         of

deportation, and denial of protection under the Convention Against

Torture.

      Ajayi    contends   that   this   court    must   remand    for    further

consideration of allegedly-unaddressed legal claims in light of INS

v. Ventura, 537 U.S. 12, 16-17 (2002).           However, as Ajayi has not

presented any evidence suggesting that both the immigration judge

      1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
and the BIA failed to apprehend his arguments, the petition for

review is DENIED.




                               2